Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-7 and 10-11, the phrases “preferably" and “advantageously” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 12 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. The examiner recommends that the claim be amended to recite a method of using the composition as an industrial lubricant composition or hydraulic fluid, and positively recite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (WO 2007/042560) in view of Kashani-Shirazi (U.S. PG Pub. No. 2016/0348024).
On page 3 lines 18-28 Kaneko discloses a lubricating oil composition comprising a base oil having a kinematic viscosity of 2 to 20 mm2/s at 40° C, overlapping the ranges recited in claims 1 and 6. On page 6 lines 23-25 Kaneko discloses that the pour point of the base oil is preferably -37.5° C, encompassing the range recited in claim 1. On page 3 lines 22-26 Kaneko discloses that the lubricating oil composition has a pour point of -10° C or less, encompassing the range recited in claim 1, and in the examples discloses compositions having pour points of less than -50° C, more strongly encompassing the range recited in claim 1. 
The composition of Kaneko further comprises a polymethacrylate, and on page 12 lines 9-11 indicates that the polymethacrylate is effective in improving the viscosity index of the composition, meeting the limitations of the viscosity index improver of claim 2 and the active viscosity improving material of claim 11. In From page 4 line 29 through page 5 line 15 Kaneko discloses that the base oil can be polyalphaolefins (Group IV) and other synthetic (Group V) base oils, meeting the limitations of claim 3. On page 6 lines 18-20 Kaneko discloses that the base oil can be an isoparaffin-based mineral oil having a viscosity index of 135 to 180, within the range required to qualify as a Group III base oil, also as recited in claim 3. In the examples Kaneko discloses compositions comprising the low-viscosity base oil in amounts within the range recited in claim 7. For example, Example 1 on pages 23-24 discloses a composition comprising 62.2 parts by weight of low-viscosity mineral oil relative to 100 parts by weight of the composition as a 
i) Kaneko does not disclose the inclusion of the specific thickeners of claim 1.
ii) Some of the ranges of Kaneko overlap the claimed ranges rather than falling within them.
With respect to i), Kashani-Shirazi discloses in page 2 the use of alkyoxylated polyethylene glycols, as recited for the thickener component of claim 1, in lubricating oil compositions. In paragraph 103 Kashani-Shirazi discloses that the alkoxylated polyethylene glycol preferably has a pour point of -60° to 20°, overlapping the range recited in claim 1. In paragraphs 16-23 Kashani-Shirazi discloses that the alkoxylated polyethylene glycols can have a structure meeting the limitations of claim 9. In paragraph 34 Kashani-Shirazi discloses that the alkoxylated polyethylene glycols are present in concentration ranges overlapping the range recited in claim 10. The inclusion of the alkoxylated polyethylene glycols of Kashani-Shirazi in the composition of Kaneko therefore forms a composition meeting the limitations of claims 1-3, 6-7, and 9-12, and further meet the limitations of claim 8 for the case where the thickener is the alkoxylated polyethylene glycol rather than the PAG. 
It would have been obvious to one of ordinary skill in the art to include the alkoxylated polyethylene glycol of Kashani-Shirazi in the composition of Kaneko, since Kashani-Shirazi teaches in paragraphs 14-15 that they show low friction coefficients and are useful in lubricating oil compositions with mineral oils or polyalphaolefins, including low viscosity polyalphaolefins, within the scope of the base oils disclosed by Kaneko.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-3 and 6-12 are rendered obvious by Kaneko in view of Kashani-Shirazi.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Kashani-Shirazi as applied to claims 1-3 and 6-12 above, and further in view of Germanaud (WO 2016/185047).
The discussion of Kaneko and Kashani-Shirazi in paragraph 7 above is incorporated here by reference. Kaneko and Kashani-Shirazi disclose a hydraulic fluid composition meeting the limitations of claim 1. The differences between Kaneko, Kashani-Shirazi, and the currently presented clams are:
i) Kaneko discloses that the base oil can be an isoparaffin-based base oil, but does not specifically disclose the isoparaffin or aromatic content of the base oil, and does not disclose the isoparaffin/n-paraffin ratio. This relates to claims 4-5.
ii) Kaneko does not specifically disclose methods of lubricating industrial machinery with the composition. This relates to claims 13-14.
With respect to i), on page 2 lines 33-36 Germanaud discloses a hydrocarbon fluid comprising more than 95% isoparaffins and containing less than 100 ppm aromatics by weight, meeting the limitations of claim 4.  On page 3 lines 21-22 Germanaud discloses that the hydrocarbon fluid has an isoparaffin to n-paraffin ratio of at least 12:1, within the range recited in claim 5. From page 3 line 36 through page 4 
It would have been obvious to one of ordinary skill in the art to use the isoparaffinic hydrocarbon fluid of Germanaud as the isoparaffin-based base oil of Kaneko and Kashani-Shirazi, since the isoparaffinic hydrocarbon fluid of Germanaud has low viscosity and low pour point, and because Germanaud discloses on page 9 line 9 that the hydrocarbon fluid is useful in a hydraulic fluid.
With respect to ii), Germanaud discloses from page 8 line 34 through page 9 line 11 numerous applications for the hydrocarbon fluid, including various industrial applications. It therefore would have been obvious to one of ordinary skill in the art to bring the composition of Kaneko, Kashani-Shirazi, and Germanaud into contact with industrial machinery, as recited in claim 13. It would have further been obvious to one of ordinary skill in the art to bring the composition into contact with industrial machinery used at temperatures of lower than -40° C, since the composition of Kaneko, Kashani-Shirazi, and Germanaud has a pour point of lower than -40° C. Claim 14 is therefore also rendered obvious by Kaneko and Kashani-Shirazi in view of Germanaud.
In light of the above, claims 4-5 and 13-14 are rendered obvious by Kaneko and Kashani-Shirazi in view of Germanaud.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771